NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  JOSE A. CAMPOS,
                      Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2015-3146
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-831E-14-0903-I-1.
                ______________________

               Decided: February 8, 2016
                ______________________

   JOSE A. CAMPOS, Bethania, Panama, pro se.

    SOSUN BAE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., DEBORAH A. BYNUM.
                 ______________________

    Before LOURIE, WALLACH, and STOLL, Circuit Judges.
PER CURIAM.
2                                          CAMPOS   v. OPM



    Jose A. Campos appeals a final decision of the Merit
Systems Protection Board (“Board”). Because the Board
properly denied Mr. Campos’s petition under the doctrine
of res judicata, we affirm.
                     BACKGROUND
    Mr. Campos served with the Department of the Army
in the Panama Canal Zone from 1973 until 1999. Mr.
Campos worked as an Engineering Draftsman, and his
performance was “exceptional.” Pet’r App. 20. His Depu-
ty Commander praised Mr. Campos’s contributions by
stating that “[h]is dedicated service and performance
rendered has brought credit to himself, the United States
Army, and the United States Government.” Id. Mr.
Campos’s employment ended in 1999 when his organiza-
tion was closed as a result of the implementation of the
1977 Panama Canal Zone Treaty.
    In 2005, Mr. Campos applied for a retirement annui-
ty. The Office of Personnel Management (“OPM”) denied
his application in 2006. OPM determined that he did not
meet the age and service requirements for a civil service
annuity. OPM explained that his employment did not
meet the statutory requirement for “continuous service”
because of a break in his employment between March 20,
1981 and December 6, 1982.
     Mr. Campos appealed OPM’s denial of his claim to the
Board. In 2007, an administrative judge (“A.J.”) affirmed
OPM’s decision. The A.J. found the same gap in employ-
ment that OPM had earlier identified and thus affirmed
the denial of Mr. Campos’s claim. In 2009, Mr. Campos
filed a petition for review, which the Board denied. In
2011, Mr. Campos filed a new petition for enforcement
with the Board seeking to once again challenge the 2006
OPM denial. An A.J. denied this petition on several
grounds, including res judicata. Mr. Campos filed anoth-
er petition for review, which the Board also denied.
CAMPOS   v. OPM                                            3



    In 2014, Mr. Campos brought a third action before the
Board, again challenging the 2006 OPM decision denying
his claim to a retirement annuity.         In this filing,
Mr. Campos submitted new evidence to support his ar-
gument that he had worked continuously for the United
States Government through the “gap” in his employment
history from 1981 to 1982, including three affidavits from
former colleagues and supporting documentary evidence.
Pet’r App. 2–13. An A.J. nevertheless denied Mr. Cam-
pos’s claim, finding that his newly filed suit was merely
an attempt to relitigate a claim that was originally made
final in 2009. The A.J. explained that Mr. Campos’s claim
was barred by res judicata because the very same claim
was resolved in a final decision on the merits that in-
volved the same issues and parties as the current appeal.
Mr. Campos petitioned for Board review of that decision,
and the Board affirmed, finding his claim barred under
the doctrine of res judicata.
   Mr. Campos appeals the Board’s final decision. We
have jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     We must affirm the Board’s decision unless it is
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). We review the Board’s legal
conclusion on res judicata de novo. Phillips/May Corp. v.
United States, 524 F.3d 1264, 1267 (Fed. Cir. 2008).
    We agree with the Board that Mr. Campos’s 2014
claim is barred by res judicata. “Under the doctrine of res
judicata (or claim preclusion), ‘[a] final judgment on the
merits of an action precludes the parties or their privies
from relitigating issues that were or could have been
raised in that action.’” Ammex, Inc. v. United States, 334
F.3d 1052, 1055 (Fed. Cir. 2003) (quoting Federated Dep’t
4                                              CAMPOS   v. OPM



Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981)). In 2009,
the Board reviewed OPM’s 2006 denial of Mr. Campos’s
application for a retirement annuity and issued a final
decision on the merits. And that suit involved the same
parties and issues as the one before us today. Thus, res
judicata bars this suit. See Carson v. Dep’t of Energy, 398
F.3d 1369, 1375 (Fed. Cir. 2005).
     While we appreciate that Mr. Campos has set forth
new evidence to support his claim for a retirement annui-
ty, res judicata nevertheless bars relitigation of his claim.
Res judicata “rests upon considerations of economy of
judicial time and public policy favoring the establishment
of certainty in legal relations.” Comm’r of Internal Reve-
nue v. Sunnen, 333 U.S. 591, 597 (1948). So even though,
in a later suit, a party might present the court with new
evidence that calls into question the original judgment,
res judicata does not permit the court to reopen that
judgment. E.g. 18 Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 4403 (2d ed.
2002) (“[C]ourts have repeatedly recognized that res
judicata is not defeated by error in the initial judgment . .
. . [T]his rule ordinarily applies despite the availability of
new evidence . . . .”). Because the Board correctly found
that Mr. Campos already brought this claim and litigated
it to a final decision, we discern no error in the Board’s
denial of Mr. Campos’s petition under the doctrine of res
judicata.
                        CONCLUSION
    For the reasons stated above, we affirm.
                        AFFIRMED
                           COSTS
    No costs.